Title: From James Madison to Alexander J. Dallas, 15 September 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpellier Sepr. 15. 1816
        
        I have duly recd. yours of the 11th. The difficulty which gave rise to the letter from the Treasurer is much to be regretted, and the regret is

increased by the cause of it. The condition at which you glance would have been justly imposed on Mr. Sheldon. His nomination to the Senate was postponed to what was considered as the latest date, with reference in part at least to a protraction of his duties in the Treasury; and was made known under the impression that the intention was not unknown. Your answer to Dr. Tucker, and instruction to Mr. Taylor are certainly the best remedy that the case admits of. I sincerely wish it may terminate the adventitious trouble thrown on you.
        The favorable report of the Comptroller on the accounts of Mr. Duplessis, with the pecuniary situation of Mr. Chew hinted in the recommendation of him by Mr. Robertson, will justify a pause on our part—perhaps till the meeting of Congress.
        The offer of Commodore Porter may lie over for a comparison with other sites for an Observatory. Your answer to him was the proper one.
        I have not yet heard from Mr Clay. Should he decline the proposal made to him, the delicate considerations attending a completion of the Cabinet will not be at an end. Whatever may be the final arrangement, I hope you will be persuaded, that I have never contemplated your purpose of retiring from the Treasury Dept. without doing justice to your motives, or without recollecting the great private sacrifices involved your acceptance of and continuance in that important public Trust; that I feel with full force the expressions in your letter which are personal to myself, and that I take a sincere interest in what may relate to your future welfare & happiness.
        If there be no objection within the knowlege of the Treasy. Dept. to a pardon of Augustus Johnson whose petition is inclosed, be so good as to have one made out.
        I took the liberty of requesting thro’ Mr. Rush the attention of yourself and the other members of the Cabinet at Washington, to the difficulties arising in the business superintended by Col: Lane, who thought with me that a decision on them could be better formed on the spot, than by myself at this distance. I have just recd. the inclosed letter from the Librarian, which presents a new one. Between the alternatives of a temporary building, and a continuance of the Library where it is, the option seems to be prescribed by a want of Legislative provision for the former. Will you be so good as to obtain from Col: Lane a full view of the case and to decide on it as may be found best by yourself and the other gentlemen. Mr. Watterston is informed of this reference of the subject.
        We have had a profusion of rain after an unexampled drought. It will be of great benefit to farmers & planters in several respects, but it is too late to have any material effect on the Crops of Indian Corn the great esculent staple in this Country, and its excess gives it a bad as well as a good effect, on Tobacco the other ⟨im⟩portant crop at stake. This is the 10th. day since I have been able to communicate with Mr. Monroe who is separated from

me by a branch of James River. The interruption however has been prolonged by the want of exertion in the mail Carrier. Accept my esteem & affe. respects
        
          James Madison
        
      